637 P.2d 534 (1981). A writ of mandamus will not issue, however, if
                  petitioner has a plain, speedy and adequate remedy in the ordinary course
                  of law. NRS 34.170. Here, the district court's order denying Rutherford's
                  mandamus petition is an appealable determination.         See NRS 2.090(2)
                  (providing for an appeal "from an order granting or refusing to grant .
                  mandamus in the case provided for by law"); NRAP 3A(b)(1) (providing
                  that an appeal may be taken from district court orders in civil actions,
                  including "[a] final judgment entered in an action or proceeding
                  commenced in the court in which the judgment is rendered"). Therefore,
                  he had an adequate legal remedy to challenge the district court's order,
                  and he has provided no basis upon which we should nevertheless exercise
                  our discretion to consider the petition.   See City of Las Vegas v. Eighth
                  Judicial Dist. Court (Meunier), 124 Nev. 540, 544, 188 P.3d 55, 58 (2008)
                  (observing that this court may exercise its discretion to consider petitions
                  for extraordinary relief even if an adequate remedy at law exists "under
                  circumstances revealing urgency and strong necessity, or when an
                  important issue of law requires clarification and sound judicial economy
                  favors granting the petition") (internal quotation marks omitted).
                  Accordingly, we
                              ORDER the petition DENIED.




                                          Parraguirre



                  HD   OUL1 2t4.-C
                  Douglas                                    Cherry



SUPREME COURT
        OP
     NEVADA
                                                        2
(0) 1947A    ce
                   cc: Hon. Diana Hampton, Municipal Court Judge
                        The Pariente Law Firm, P.C.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    de.